    Case 2:18-cv-00890-MHT-WC Document 72 Filed 08/04/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHRISTY CASEY, as the              )
personal representative of         )
the estate of her son,             )
Travis Sessions, and L.S.,         )
a minor, by and through            )
her grandmother, Christy           )
Casey,                             )
                                   )
     Plaintiffs,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:18cv890-MHT
                                   )                (WO)
JAMES GARTLAND, et al.,            )
                                   )
     Defendants.                   )

                              JUDGMENT

    In accordance with the opinion entered today, it is

ORDERED, ADJUDGED, and DECREED as follows:

    (1) The motion to approve the settlement (doc. no.

64) is granted, and the parties’ proposed settlement is

approved.    The court finds the terms of the settlement

are fair, just, and in the best interest of the minor

plaintiff L.S.        The settlement proceeds may be paid
       Case 2:18-cv-00890-MHT-WC Document 72 Filed 08/04/20 Page 2 of 2




into     plaintiffs’      counsel’s      trust    fund   pending     final

disbursement of the proceeds.

       (2) The fees and expenses of the court-appointed

guardian ad litem, Honorable Karen Laneaux, are to be

paid out of the Alabama General Liability Trust Fund

and     not    from    the    amount     of    the    settlement          that

plaintiff L.S. is to receive.                 The court assumes that

Ms. Laneaux and defense counsel will make appropriate

arrangements for the payment of her fees and expenses

forthwith.

       (3) This case is dismissed with prejudice, costs

taxed as paid.

       This case is closed.

       DONE, this the 4th day of August, 2020.


                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
